Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on February 23, 2021.

The application has been amended as follows: 
In the abstract:
	Line 3, inserted --opening-- following “window”
	Line 5, changed “operate” to --be operated--
	Line 9, deleted “set and”

In the claims:
Claim 1,
	Line 2, inserted --opening-- following “window”
	Line 4, changed “at” to --in--

	Line 13, changed “operated” to --rotated--
	Line 14, changed “power transmission unit” to --drive shaft--
	Line 16, inserted --and the washing brush-- following “unit”
	Line 17, changed “and to set a temperature” to --to control a position of the sunshade unit relative to the window opening to control light passing through the window opening into--
	Line 18, deleted “and a brightness level of”
	Line 19, changed the first and second occurrences of “the” to --a--
	Line 22, changed “defining an opening . . . sunshade unit sliding” to --defining a sunshade unit opening that the sunshade unit passes through as the sunshade unit slides--
	Line 24, deleted “located in the opening and”
	Line 25, inserted --sunshade unit-- following “the”

Claim 2,
	Line 4, deleted “located inward of the solar panel toward the indoor area”
	Line 5, changed “an light emission . . . panel toward the” to --a light emission diode panel--
	Line 6, deleted “indoor area”
	Line 7, changed “rack gears . . . a lower portion” to --a first rack gear on an upper portion of the insulating panel and a second rack gear on a lower portion--
	Line 8, changed “insulation panel, the” to --insulating panel, the first and second--

	Line 4, deleted “one side of”

Claim 5,
	Line 2, deleted “corresponding to a position of the power”
	Line 3, deleted “transmission unit”

Claim 7,
	Line 2, deleted “in the width direction of the insulating panel”
	Line 3, changed “insulation” to --insulating--

Claim 8,
	Line 1, changed the first occurrence of “unit” to --system--
	Line 2, deleted “at least one of” and deleted “from the first frame”
	Line 3, deleted “to the second frame” and deleted “from the second frame to the first frame”

Claim 9,
	Line 1, changed “unit” to --system-- and changed “power” to --drive shaft--
	Line 2, deleted “transmission unit”

Claim 10,
	Line 1, changed “unit” to --system-- and deleted “wherein the rack gears”

	Line 3, deleted “second rack gear . . . panel, and”

Claim 11,
	Line 1, changed “unit” to --system--
	Line 2, deleted “comprise a first rack . . . panel and a”
	Line 3, deleted “second rack gear . . . panel, and”

Claim 12,
	Line 2, changed “located at an upper side of the second frame” to --disposed adjacent to the upper portion of the frame unit--
	Line 3, changed “side of the second frame” to --portion of the frame unit--
	Line 5, changed “is located at a lower side of the second frame” to --disposed adjacent to the lower portion of the frame unit--
	Line 6, changed “side of the second frame” to --portion of the frame unit--

Claim 13,
	Line 2, deleted “that overlaps . . . the second frame”

Cancelled claim 15

Claim 16,
	Line 1, deleted “protrudes”


Claim 17,
	Line 2, deleted “inward relative” to --adjacent--

Drawings
	The drawing correction filed December 15, 2020 has been approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634